Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I in the reply filed on 1/31/2022 is acknowledged.

2.	This application is in condition for allowance except for the presence of claims 17-20 directed to species non-elected without traverse.  Accordingly, claims 17-20 jave been cancelled.

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 9/30/2020 and 4/23/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 17-20:  Canceled

Allowable Subject Matter
5.	Claims 1-16 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1 and 8 are directed towards a method and computing device that include/perform the operations of at least “acquiring a plurality of degraded images via a plurality of behind display cameras, each degraded image of the plurality of degraded images comprising missing frequency information in a frequency region due to having been acquired through a display, each degraded image also comprising disparities due to spatial separation of the plurality of behind display cameras; providing the plurality of degraded images as input to a machine learning model; and receiving an output from the machine learning model, the output comprising a restored image comprising generated frequency information in the frequency region, the restored image also comprising disparity corrections” and “a camera array comprising a plurality of behind display cameras; a logic subsystem; and a storage subsystem storing instructions executable by the logic subsystem to: for each behind display camera of the camera array, receive a degraded image comprising missing frequency information in a frequency region due to having been acquired through a display, the degraded image also comprising disparities due to a spatial separation of the behind display camera relative to other behind display cameras of the camera array, after receiving a degraded image ”.
  	The cited and considered prior art, specifically Newman (US PGPub 2020/0389576) that discloses receiving at least a portion of light at each of a plurality of 
different sensor sub-arrays within a display device, the light associated with a subject from which the light originates;  determining at each of the plurality of sensor sub-arrays at least one of: (i) direction of the respective at least portion of the light, or (ii) a chromatic characterization of the respective at least portion of the light;  and based at least on the at least one of: (i) the direction of the respective at least portion of the light, or (ii) the chromatic characterization of the respective at least portion of the light from each of the plurality of different sub-sensor arrays, constructing the image, 
	And Kaneko (US PGPub 2020/0219248) that discloses a training-use image acquisition step of acquiring a training-use image including a received light image created based on reflected light or transmitted light from an inspection object having a defect obtained by irradiating the inspection object with light rays or radiation;  a frequency distribution analysis step of executing frequency distribution analysis on the training-use image;  an input step of receiving an input of a parameter for designating a frequency bandwidth;  a frequency bandwidth selection step of selecting a frequency bandwidth signal from an analysis result of the frequency distribution analysis according 
	And Pflug (US PGPub 2015/0070500) that discloses a camera 
disposed at a vehicle and having a field of view exterior of the vehicle;  
wherein said camera comprises an RGB photosensor array comprising multiple rows 
of photosensing elements and multiple columns of photosensing elements;  
wherein an in-line dithering algorithm is applied to individual lines of 
photosensing elements of said photosensor array in order to reduce at least one 
of (i) color data transmission and (ii) color data processing;  and wherein 
said in-line dithering algorithm comprises at least one of (i) an in-row 
dithering algorithm that is applied to individual rows of photosensing elements 
of said photosensor array and (ii) an in-column dithering algorithm that is 
applied to individual columns of photosensing elements of said photosensor 
array, 
	And Kanade (US PGPub 2007/0120879) that discloses a first sheet;  a second sheet oriented parallel to the first sheet, the second sheet including a light diffuser;  a light source placed along an edge of the second sheet, wherein the second sheet diffuses light generated by the light source;  and one or more cameras placed behind the second sheet to capture an image through the second sheet and the first sheet, 

electrodes are formed over a light-transmissive substrate;  and an image pickup 
device disposed over a back of the display panel, wherein the image pickup 
device takes an image of a first user through the display panel while an image 
of a second user is displayed on the display panel at the same time  , 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 8 are allowed.
	Claims 2-7 and 9-16 are allowed for being dependent upon allowed base claims 1 and 8.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664